DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160040648 A1 to Wang et al. in view of US 20180351480 A1 to Ahmad et al.
Regarding claim 1, Wang et al. discloses a device comprising:
a body (Fig. 1A: 100) having a first side (right side) and a second side (left side at 112); wherein:
the body comprises a flexible material (body 100 stretching) and a plurality of elastomer generators (116 and 118) and is configured to receive a stress which compresses the first side, resulting in a compressed first side (right side is compressed) and stretches the second side, resulting in a stretched second side (left side is stretched), and
the compressed first side and the stretched second side are configured to stretch and compress the plurality of elastomer generators, resulting in a generation of electrical current [0012].
However, it fails to disclose a base; the base is configured to connect the body to a stable surface and is configured to remain relatively immobile when the body receives the stress.
Ahmad et al. teaches a base (Fig. 2B: 210); the base is configured to connect the body (208) to a stable surface (Fig. 2A: 214) and is configured to remain relatively immobile when the body receives the stress.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the base as disclosed by Ahmad et al. to the device disclosed by Wang et al.
One would have been motivated to do so to stabilize one end of the body to improve oscillation of the body.
Regarding claim 4
Regarding claim 5, Wang et al. discloses at least one fin (Fig. 4: 416) attached to the first side.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160040648 A1 to Wang et al. in view of US 20180351480 A1 to Ahmad et al. as applied to claim 1 above and further in view of US 20150214862 A1 to Dakhil.
Regarding claims 2-3, Wang et al. and Ahmad et al. discloses a device as described above. 
However, it fails to disclose the limitations from claims 2-3.
Dakhil teaches:
the plurality of elastomer generators comprises: an ionic dielectric elastomer generator (Fig. 3c: 301); a layered reinforced dielectric elastomer generator (other layer of 301): and a structural reinforcement (305); wherein: the structural reinforcement has a first surface and a second surface, the ionic dielectric elastomer generator is in contact with the first surface, and the layered reinforced dielectric elastomer generator is in contact with the second surface (multiple layers between 305).
the structural reinforcement is carbon fiber [0059].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the layered elastomer generator as disclosed by Dakhil to the device disclosed by Wang et al. and Ahmad et al.
One would have been motivated to do so in order to reinforce the generator to absorb impact. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion


















Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832